Citation Nr: 9910852	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for low back strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO 
that denied claims of entitlement to service connection for 
hypertension, bilateral knee disorders, a foot disorder, and 
a nervous disorder.  Additionally, a compensable evaluation 
for low back strain, and a claim for a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 were denied.  In November 1995, 
the RO increased the rating for low back strain to 10 
percent.  In January 1996, the veteran filed a timely appeal 
with respect to the issues of service connection for 
bilateral knee disorders, hypertension, a nervous disorder, 
and an increased rating for low back strain.  He indicated 
his desire to withdraw his appeal of service connection for a 
foot disorder.  The veteran thereafter testified at a 
personal hearing in April 1996 and withdrew his appeal of all 
issues except for entitlement to service connection for 
hypertension and entitlement to an increased rating for low 
back strain.  Accordingly, it now appears that the only 
issues on appeal are as stated on the title page of this 
decision.  See 38 C.F.R. § 20.204 (1998).  In a 
September 1996 decision, the hearing officer re-characterized 
the service-connected back disability as including 
degenerative changes.  The rating was increased to 20 
percent.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
hypertension, which was first clinically shown more than a 
year after military service, to the veteran's period of 
service.

2.  The veteran's service-connected low back strain with 
degenerative changes is manifested by pain on motion and 
muscle spasm, with disability that equates to no more than 
moderate limitation of motion of his lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  

2.  An increased rating for low back strain with degenerative 
changes is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases such as hypertension, service 
incurrence or aggravation will be presumed when this 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this 
presumption is a rebuttable one.  Id.  

In the veteran's case, his service medical records do not 
include elevated blood pressure readings or a diagnosis of 
hypertension.  When the veteran was examined in 
September 1981 for retirement purposes, a blood pressure 
reading of 136/80 was noted.  In December 1981, a blood 
pressure reading of 132/78 was noted.  Additionally, 
hypertension was not diagnosed following a December 1982 VA 
examination.  (His blood pressure reading was 190/84.) 

From the time of the veteran's separation from service in 
July 1982 until July 1988, an interval of 6 years, there was 
no suggestion by competent medical evidence that the veteran 
had a diagnosis of hypertension.  Private treatment reports 
show that, in July 1988, blood pressure of 184/90 was noted.  
In March 1990, blood pressure readings of 166/90 and 140/90 
were reported.  Subsequently prepared clinical records refer 
to elevated blood pressure.  At a VA examination in 
December 1994, the veteran's blood pressure in the sitting 
position was 180/100, in the recumbent position 170/105, and 
in the lying position 180/95.  Although essential 
hypertension was diagnosed, no competent medical evidence 
relating such disability to service was presented.  At a VA 
examination in May 1997, "hypertension, relatively 
controlled with medication" was diagnosed.  None of the 
examiners, VA or private, have provided an opinion regarding 
the onset of the veteran's hypertension.

The veteran has testified that his hypertension had its onset 
in service during his Vietnam service; however, there is no 
indication that he is competent to diagnose hypertension or 
to comment upon its etiology or time of onset.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing diagnosis of this chronic disease 
during service, or a link between post-service diagnosis and 
service, the veteran's claim may not be considered well 
grounded and must be denied.  Additionally, there is no basis 
in the evidence for finding that essential hypertension was 
found during the one-year presumptive period following the 
veteran's separation from service.  §§ 3.307, 3.309.

Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern, 
since such evidence provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§  4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.


The veteran's service medical records indicate that he was 
seen in April 1961 for complaints of sudden pain in the right 
lumbar area and spasms in the right paravertebral muscles 
after lifting weights.  Thereafter, in March 1962, he 
reported sustaining a low back injury during a basketball 
game the previous month.  Subacute right sacroiliac strain 
was diagnosed.  In November 1975, muscle strain was 
diagnosed.  Thereafter, at a September 1981 retirement 
examination, it was noted that he had sustained a back injury 
in September 1957 due to a foot injury and was treated with a 
back support for one month, and that his pain recurred during 
strenuous exercise.

When examined by VA in December 1994, the veteran was found 
to have slight tenderness upon percussion of the spinous 
processes of the lumbosacral spine, but not of the 
paravertebral muscles.  The diagnosis was a history of 
chronic low back pain diagnosed as mostly lumbar strain, 
symptomatic.

VA x-rays of the lumbosacral spine taken in October 1995 
revealed a small anterior vertebral spur at L5.  There was no 
evidence of fracture, subluxation, or disc narrowing.  
Minimal dextroscoliosis was evident.  

At the veteran's personal hearing in April 1996, he testified 
that he was not then receiving treatment for his back, but 
was taking muscle relaxants twice a day for it.  He noted 
that he had had to take more medication due to increased 
symptomatology.  He testified that he used moist heat and a 
heating pad every night.  He reported that he had muscle 
spasms in the lower right back area and a continuous dull, 
aching back pain.  He stated that he had had sharp pain about 
10 or 15 times.  He noted that he had difficulty on prolonged 
standing and sitting, as well as with reaching, pushing, and 
pulling across his desk.  He stated that he did not engage in 
sports because of his back.  He further testified that he 
once had to miss work ten days because of his back disorder 
and also missed three or four days since 1995.


VA x-rays of the lumbosacral spine taken in July 1996 
revealed a tiny spur from the anterior-inferior aspect of the 
L5 vertebra.  No evidence of spondylolysis or 
spondylolisthesis was present.  The intervertebral disc 
spaces were normally maintained.  The impression was a normal 
lumbosacral spine except for tiny osteophyte formation on the 
anterior inferior aspect of L5, which was probably of no 
clinical significance.  It was noted that there had been no 
appreciable change since October 1995.

At a VA examination in September 1996, the veteran complained 
of chronic back pain mainly at approximately L3/L4, primarily 
to the right side of midline, and with paraspinal discomfort, 
and essentially no radiation of back pain.  He denied any 
problems with numbness, paresthesia, or weakness in either 
lower extremity, but stated that his back pain was 
exacerbated primarily with forward flexion or occasionally 
with prolonged sitting.  On examination, range of motion was 
as follows:  forward flexion to 65 degrees, backward 
extension to 15 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 25 degrees, left rotation to 45 
degrees, and right rotation to 40 degrees.  It was noted that 
he had some evidence of discomfort in all extremes; however, 
he was relatively pain free throughout the arcs of motion.  
History of chronic mechanical low back pain was diagnosed.  
The veteran was also found to have no neurologic deficits on 
muscle strength or sensory examination.  

At a VA neurological examination in April 1998, the veteran 
reported that he had constant low back pain without 
radiation, which was exacerbated by bending, lifting heavy 
objects, or sudden moves.  He reported some relief with 
Motrin and use of Ben Gay.  It was noted that he had been 
recently seen at New Castle after an exacerbation due to 
lifting.  It was also noted he had been unable to return to 
full-time work.  Motor and sensory examination revealed 
normal motor strength and decreased pinprick sensation in the 
tips of both toes bilaterally.  Ankle jerks were absent 
bilaterally.  There was no functional impairment of 
peripheral or autonomic 

systems other than as noted above.  There was mild flattening 
of the lumbar curve and mild scoliosis in the lumbar region.  
There was a mild to moderate palpable vertebral spasm.  
Chronic lumbosacral pain without evidence of radiculopathy or 
myelopathy was diagnosed.  The examiner noted that the only 
findings on examination were absent ankle jerks and decreased 
sensation in the tips of all five toes bilaterally.  In the 
absence of other signs, the examiner noted that this 
suggested the possibility of a mild distal symmetric 
polyneuropathy, which could be caused by diabetes or other 
systemic illness.

At an April 1998 VA examination, the veteran related his 
history of back injury in service and stated that he had had 
back pain ever since.  His complaints continued to be 
primarily lumbar and right lumbosacral pain and spasm.  He 
denied ever having radicular symptoms.  He did not note 
incoordination or specific weakness in his legs.  He reported 
having restricted his activity in sports and exercise because 
of his back pain, particularly in the previous 10 to 15 
years.  He had had one to two flares per month of acute back 
pain which limited his activities for a day or two, and then 
slowly resolved with nonsteroidal medication and rest.  He 
indicated that he took Ibuprofen as the occasion required 
with moderate relief.  On examination, the veteran had 
normal, well-developed musculature.  He had a normal gait 
that was completely without evidence of pain or disability.  
He was able to perform heel and toe walking.  It was noted 
that the examiner was unable to detect any significant 
paraspinal muscular spasm on examination.  The veteran did 
have pain to deep palpation over his lower lumbar spine and 
right paraspinal region at the lower lumbar spine and 
lumbosacral junction.  Range of motion of the lumbar spine 
was as follows:  flexion was to 35 degrees with pain at the 
extreme, extension was only approximately to 15 degrees with 
pain at the extreme, and lateral bending was performed to 25 
degrees on both sides with pain at both extremes.  The 
examiner referred to radiographs showing small osteophyte 
formation and minimal degenerative changes with some slight 
loss of disc space in the lower lumbar spine.  The diagnosis 
was chronic low back pain.  The examiner opined that the pain 
appeared to be of a mild nature that only modestly restricted 
the veteran's normal activities.  


The veteran's service-connected low back disability has been 
evaluated under Diagnostic Codes 5292 and 5295.  Code 5295 
provides criteria by which impairment of the low back 
resulting from lumbosacral strain may be evaluated.  A 20 
percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Code 5295.  When there 
is severe lumbosacral strain, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  Id.  

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.  According to 38 C.F.R. § 4.71a, Code 5292, a 20 
percent rating is assignable for moderate limitation of 
motion of the lumbar spine.  Id.  A 40 percent rating 
requires severe limitation of motion.  Id.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an increased rating is not 
warranted under Code 5292.  To warrant a 40 percent rating 
under Code 5292, the medical evidence would have to show 
severe limitation of motion of the lumbar spine.  Based on 
the recent evidence, including the April 1998 VA examination, 
the veteran does not have severe limitation of motion of the 
lumbar motion.  On examination in April 1998, range of motion 
of the lumbar spine was forward flexion to 35 degrees, 
extension to 15 degrees, and lateral extension to 25 degrees 
on both sides, all with objective evidence of pain at the 
extremes.  These findings, including consideration of the 
effects of pain on use, reflect moderate, but not severe 
limitation of motion of the lumbar spine.  Indeed, the 
examiners' remarks about the minimal functional limitations 
experienced by the veteran strongly suggest that his motion 
is not limited in a severe way.  

Accordingly, Board finds that a rating higher than 20 percent 
by application of Code 5292 is not warranted.

The Board also finds that there is no evidence that the 
veteran has symptoms that are productive of disability that 
would warrant a rating higher than 20 percent under Code 
5295.  As noted above, there is objective evidence of muscle 
spasms on occasion and evidence of moderate limitation of 
lumbar motion with pain.  However, there is no indication 
that the veteran has loss of lateral spine motion to 
accompany his arthritic changes.  In short, the evidence does 
not show listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, as required for a 40 percent rating under Code 5295.  
Although there was an indication in April 1998 that there was 
some slight loss of disc space in the lower lumbar spine, the 
Board notes that this problem alone does not qualify the 
veteran for a 40 percent rating.  Use of the language "some 
of the above with abnormal mobility on forced motion" in 
Code 5295 indicates that any one of the problems listed does 
not, standing alone, qualify a claimant for the 40 percent 
rating.  Therefore, based on the most recent evidence, 
together with consideration of 38 C.F.R. § 4.7 and DeLuca, 
supra, the Board concludes that the veteran's lumbosacral 
strain may be characterized as no more disabling than that 
caused by moderate limitation of motion or by debility 
manifested by the criteria for a 20 percent rating under Code 
5295.  The Board specifically finds that the functional 
losses experienced by the veteran because of his low back 
disability do not equate to disability beyond that 
contemplated by the currently assigned 20 percent rating.  
DeLuca, supra.  This is especially so in light of the 
examiner's estimation that the veteran's functional 
difficulties are no more than moderately restrictive.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Service connection for hypertension is denied.  

An increased rating for low back strain with degenerative 
changes is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

